UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 28, 2011 Emergent BioSolutions Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-33137 14-1902018 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2273 Research Boulevard, Suite 400, Rockville, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(301) 795-1800 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. Centers for Disease Control and Prevention Contract Modification On September 28, 2011, Emergent BioDefense Operations Lansing LLC, a wholly-owned subsidiary of the Company, entered into a no-cost modification to its current procurement contract, dated September 30, 2008, with the Centers for Disease Control and Prevention. The modification extends the period of performance of the contract at no additional cost from September 30, 2011 through December 31, 2011. The extension covers product and shipping charges that were previously funded and is not for additional doses of BioThrax®. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 5, 2011 EMERGENT BIOSOLUTIONS INC. By: /s/Jay G. Reilly Jay G. Reilly General Counsel
